Johnson, Judge:
At the trial of this appeal for reappraisement, it was submitted upon the following oral agreed statement of facts:
Mr. Stein: I offer to stipulate that the proper dutiable value of the merchandise involved herein * * * that the merchandise should indicate a value of .0728 for duty purposes on the Quebracho extract involved therein, net weight packed on 237,658 pounds gross, less 3,850 pounds tare.
We submit on that basis.
Mr. Kozinn: After consultation with Appraiser Daniel, the Government so stipulates.
The Government submits.
On the agreed statement of facts, I find that the export value of the merchandise, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise at issue, and that such value is U. S. $0.0728 per pound.
Judgment will be entered accordingly.